Exhibit 10.1

 

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”) entered into between Mawae
Rex Morton (“Executive”), and Cyanotech Corporation (the “Company”), will be
effective upon execution by both parties.

 

1.

Position; Commencement Date.

 

Executive will be employed by the Company under this Agreement in the position
of President. Executive will commence employment on July 14, 2017 (the
“Commencement Date”).

 

2.

Duties.

 

As the Company’s President, the Executive shall perform such duties and
functions as are determined from time to time by the Company’s CEO or Board of
Directors. In the performance of his duties with the Company, Executive shall at
all times comply with the written policies of the Company and be subject to the
reasonable direction of the CEO or Board.

 

3.

Term of Employment.

 

The Company shall continue to employ Executive for a period of up to thirty-six
(36) months, commencing on the Commencement Date and ending on July 14, 2020
(the “Contract Term”), subject to earlier termination as set forth in Section 16
(“Termination of Employment”). After the initial thirty-six month period, this
Agreement shall continue for successive one-year periods thereafter, subject to
the provisions of Paragraph 16 below, and upon the same terms and conditions,
except as they may be modified by the parties in writing from time to time, and
unless and until written Notice shall be given by either party forty-five (45)
days in advance of the end of the initial term or any successive one-year period
of the intention not to continue this Agreement (the “Notice Period”) followed
by the continued performance of this Agreement for the Notice Period by both
parties. The Contract Term of this Agreement shall include all such extensions.

 

4.

Base Salary.

 

Executive’s annual base salary will be $250,000.00 (Two Hundred Fifty Thousand
Dollars and No Cents), and shall be paid in accordance with the regular payroll
practices of the Company, subject to withholdings required by law or authorized
by Executive. Executive’s salary will be subject to review annually by the
Compensation Committee, provided, however, that the Executive’s base salary
shall not be reduced except in circumstances where the Company is making
proportional reductions in the salaries of all of its executives.

 

5.

Signing Bonus.

 

The Company shall pay Executive a signing bonus in the gross amount of
$37,500.00 (Thirty Seven Thousand Five Hundred Dollars and No Cents), payable in
equal monthly installments of $7,500.00 over five (5) months, which shall be
subject to standard tax withholdings. The first installment of the signing bonus
will be payable upon Executive’s completion of the first payroll cycle and will
be issued along with his regular base pay. The Company may accelerate payment of
the Signing Bonus at the sole discretion of the Compensation Committee.

 

 

--------------------------------------------------------------------------------

 

 

6.

Executive Bonus Program.

 

For each full fiscal year during which Executive remains employed under this
Agreement, Executive will have an opportunity to earn a fiscal year-end bonus
based upon performance and earnings targets and other standards to be
established by the Board or the Compensation Committee for each such year and
based upon the Compensation Committee’s and the Board’s evaluations of
Executive’s fiscal year results. Bonuses will be determined and awarded in the
Board’s discretion following completion of the Company’s annual audit by
independent auditors.

 

7.

Stock Option Grants.

 

The Board will grant Executive 75,000 (Seventy Five Thousand) stock options
exercisable for shares of common stock of the Company under the Company’s 2016
Equity Incentive Plan (the “Plan”). The exercise price for the initial stock
option award will be the closing market price on the date of grant. All stock
option grants hereunder will be evidenced by and subject to the terms of the
Plan and a Stock Option Grant Notice and Option Agreement. The vesting schedule
and terms for the stock options will be set forth in the Stock Option Grant
Notice and Option Agreement.

 

8.

Employee Benefit Programs.

 

Executive will be eligible to participate in, and be covered by, the Company’s
employee benefit programs, subject to any preconditions in those programs, upon
Executive’s Commencement Date. Specific programs currently in place include:
health (physician, prescription, dental, vision) insurance for Executive and his
family; a short term and long term disability insurance plan; and group or
individual life insurance in the amount of two times Executive’s annual salary.
In addition, Executive will be entitled to four weeks of paid personal time off
(“PTO”) for each 12 months Executive is employed by the Company.

 

9.

Company Automobile and Housing.

 

From the Commencement Date until the Executive permanently relocates to the
island of Hawaii: (a) the Company shall provide Executive for his use, at its
expense, a suitable company vehicle. The Company shall be responsible for paying
the insurance, maintenance, and operation costs for this automobile; and (b) the
Company will pay or reimburse Executive for suitable apartment housing and
related costs on the island of Hawaii. This housing benefit may be amended or
changed from time to time in the sole discretion of the Compensation Committee.
The Company will offer Executive an appropriate relocation package to cover
Executive’s reasonable out-of-pocket costs and expenses in connection with
Executive’s relocation of his permanent residence to the island of Hawaii.

 

2

--------------------------------------------------------------------------------

 

 

10.

Reimbursements.

 

Executive will be reimbursed on a regular basis for reasonable, necessary and
properly documented business and travel expenses (including travel to and from
Kona) incurred for the purpose of conducting the Company’s business, subject to
periodic review and approval of such expenditures by the Compensation Committee.

 

11.

Conflicting Employment.

 

Executive shall devote his entire business time, attention and energies
exclusively to the business interests of the Company while employed by the
Company except as otherwise specifically approved in writing by the Board of
Directors. Executive may nonetheless accept speaking or presentation engagements
in exchange for honoraria and may serve on boards of directors and advisory
boards of charitable organizations as long as such service does not adversely
affect the performance of his duties under this Agreement.

 

12.

Noncompetition.

 

Executive agrees that while he is employed by the Company and for a 6-month
period following the Contract Term, Executive will not within the State of
Hawaii directly or indirectly compete with the Company by accepting employment
or consulting contracts or performing activities for Executive’s own benefit or
with or without compensation for the benefit of another (a) with respect to any
business which competes with that of the Company and (b) where the activities
performed by Executive are substantially similar to those performed by Executive
for the Company under this Agreement.

 

13.

Non-Disparagement.

 

Executive agrees and covenants that, while he is employed by the Company and for
a five (5) year period following the Contract Term, he will not at any time
make, publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments, or statements concerning the
Company, any products, services, or operations of the Company, or any of the
former, current, or future officers, directors, or employees of the Company.
This Section does not, in any way, restrict or impede Executive from exercising
protected rights to the extent that such rights cannot be waived by agreement or
from complying with any applicable law or regulation or a valid order of a court
of competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the law, regulation, or order. The
Executive shall promptly provide written notice of any such order to the CEO.

 

14.

Confidential Information.

 

(a)     Confidentiality. Except as herein provided, Executive agrees that during
and after termination of his employment with the Company, he (i) shall keep
Confidential Information (as defined below) confidential and shall not directly
or indirectly, use, divulge, publish or otherwise disclose or allow to be
disclosed any aspect of Confidential Information without the prior written
consent of the Board except in the performance of Executive’s duties for
Company; (ii) shall refrain from any action or conduct which might reasonably or
foreseeably be expected to compromise the confidentiality or proprietary nature
of the Confidential Information; and (iii) shall follow the written directives
made by the Board of Directors from time to time regarding Confidential
Information.

 

3

--------------------------------------------------------------------------------

 

 

For purposes of this Agreement “Confidential Information” includes but is not
limited to trade secrets, confidential information, knowledge or data of the
Company, or any of its clients, customers, consultants, shareholders, licensees,
licensors, vendors or affiliates, that Executive may produce, obtain or
otherwise acquire or have access to during the course of his employment by the
Company (whether before or after the date of this Agreement), including but not
limited to: business plans, records, customer files and lists; sales practices;
strategies and plans; sources of supply and vendors; special business
relationships with vendors, agents, and brokers; promotional materials and
information; financial matters; mergers; acquisitions; confidential personnel
matters; inventions; developments; product specifications; procedures; pricing
information; intellectual property; technical data; software programs; finances;
operations and production costs; ideas; plans technology; proposals; market
analysis; technical services; customer needs; customer purchasing patterns;
customer renewal or expiration data; customer concerns; Company pricing, rental
or lease rates, and profit margins; Company’s commissions and/or fees; insurer
information unique to or tailored to Company; and other information which
Company has developed at significant expenditure of time, effort and/or expense.
All Confidential Information and all tangible materials containing Confidential
Information are and shall remain the sole property of the Company.

 

(b)     Limitation. Executive shall have no obligation under this Agreement to
maintain in confidence any information that: (i) is in the public domain at the
time of disclosure; (ii) though originally Confidential Information,
subsequently enters the public domain other than by breach of Executive’s
obligations hereunder or by breach of another person’s or entity’s
confidentiality obligations; or (iii) is shown by documentary evidence to have
been known by Executive prior to disclosure to Executive by the Company.
Executive is also advised that the misappropriation of trade secrets (a form of
Confidential Information, as defined herein) is a violation of law, just like
the theft of any property. In addition to state law remedies, the Defend Trade
Secrets Act of 2016 (the “DTSA”) enables a trade secret owner to bring a trade
secret misappropriation case in federal court. The DTSA generally provides that
an individual shall not be held criminally or civilly liable under any federal
or state trade secret law in the following circumstances: (A) where the
individual discloses trade secrets in confidence to a federal, state or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law; or (B) where the disclosure is made
in a sealed filing in a lawsuit or other proceeding. In addition, the DTSA
generally permits an individual to disclose trade secrets to the individual’s
attorney in the course of pursuing a lawsuit where the person alleges
retaliation for reporting a suspected violation of the law (or uses the trade
secret information in such lawsuit, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order). The foregoing is a very generalized summary of
the immunity provisions of the DTSA intended to satisfy the notification
requirements of the DTSA. The DTSA does not preclude the trade secret owner from
seeking breach of contract remedies, however. Executive agrees to seek legal
counsel before disclosing any trade secrets if Executive intends to seek
immunity under the DTSA.

 

4

--------------------------------------------------------------------------------

 

 

(c)     Third Party Information. Executive recognizes that the Company may have
received, and in the future may receive, from third parties their confidential
or proprietary information subject to a duty on the Company’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes. Executive agrees that Executive owes the Company and such third
parties, during Executive’s employment by the Company and thereafter, a duty to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person or firm and to use it in a
manner consistent with, and for the limited purposes permitted by, the Company’s
agreement with such third party. Notwithstanding the foregoing, Executive may
disclose information following receipt of a Court Order requiring disclosure,
but only if he first provides the Company with the prompt notice of the Court
Order so that it can object and seek to prevent such disclosure.

 

(d)     Return of Confidential Material. In the event of Executive’s termination
of employment with Company for any reason whatsoever, Executive agrees promptly
to destroy or surrender and deliver to Company all records, notes, materials,
equipment, drawings, documents and data of any nature pertaining to any
Confidential Information or to his employment, and Executive will not retain or
take with him any tangible materials containing or pertaining to any
Confidential Information that Executive may produce, acquire or obtain access to
during the course of his employment except for copies of Executive’s own
employment records. At the Company’s request, Executive will certify in writing
that Executive has destroyed or returned, as applicable, all Confidential
Information in Executive’s possession.

 

15.

Intellectual Property.

 

Executive agrees that all inventions, innovations, improvements, technical
information, trade secrets, systems, software developments, ideas, results,
methods, designs, artwork, analyses, drawings, reports, copyrights, service
marks, trademarks, trade names, logos and all similar or related information
(whether patentable or unpatentable) which relate to the Company’s or any of its
subsidiaries’ or affiliates’ businesses, research and development or existing or
future products or services and which are conceived, developed or made by
Executive during his employment with the Company, together with all intellectual
property rights therein, including, without limitation, any patent applications,
letters patent, trademark, trade name and service mark applications or
registrations, copyrights and reissues thereof that may be granted for or upon
any of the foregoing (collectively referred to herein as “Work Product”), shall
be the sole and exclusive property of the Company.

 

For the avoidance of doubt and without limiting the foregoing, (a) the Company
shall be the sole owner of all right, title and interest in such Work Product,
including all intellectual property rights relating to such Work Product,
without Executive retaining any license or other residual right whatsoever, and
(b) any rights to any new or existing Work Product are automatically conveyed,
assigned and transferred to the Company pursuant to this agreement. Executive
hereby waives and renounces all moral rights related, directly or indirectly, to
any such existing or new Work Product. Executive will take reasonable steps to
promptly disclose such Work Product to the Company’s CEO and perform all actions
reasonably requested by the Company (whether during or after the employment) to
establish and confirm such ownership (including the execution and delivery of
assignments, consents, powers of attorney and other instruments) and to provide
reasonable assistance to the Company in connection with the prosecution of any
applications for patents, trademarks, trade names, service marks or reissues
thereof or in the prosecution or defense of interferences relating to any Work
Product. Executive agrees that any such copyrightable work is work made for hire
by Executive for the Company. To the extent that the immediately preceding
sentence does not apply to any Work Product, Executive hereby irrevocably
assigns to the Company, for no additional consideration, Executive’s entire
right, title and interest in and to all Work Product and rights therein,
including the right to sue, counterclaim and recover for all past, present and
future infringement, misappropriation or dilution thereof, and all rights
corresponding thereto throughout the world. Executive agrees that this Agreement
does not, and shall not be construed to, grant Executive any license or right of
any nature with respect to the Work Product or any Confidential Information,
materials, software or other tools made available to Executive by the Company.

 

5

--------------------------------------------------------------------------------

 

 

16.

Termination of Employment.

 

(a)     By Company without Cause. The Company may terminate Executive’s
employment at any time, with or without cause or advance notice. However, if the
Company terminates Executive’s employment without Cause, as that term is defined
in Section 16(b) below, or if Executive resigns his employment for Good Reason,
as that term is defined in Section 16(c) below, Executive will receive an amount
equal to his base salary for six (6) months or for the remainder of the Contract
Term, whichever is less, together with (a) any other earned but unpaid amounts
due under the terms of this Agreement and (b) employee benefits for the
applicable severance benefit period (the “Severance Benefits”). To be eligible
for Severance Benefits, Executive will be required to sign and not revoke a
General Release in a form provided by the Company, on or within 52 days after
his final date of employment, as a condition of receiving Severance Benefits.
Severance Benefits will be paid in equal installment payments payable in
accordance with the Company’s normal payroll practices, but no less frequently
than monthly, commencing within 60 days following the termination date subject
to the potential delay due to the application of Section 16(f) . To the extent
that any severance payments are deferred compensation under Internal Revenue
Code Section 409A, and are not otherwise exempt from the application of Section
409A, then, if the period during which Executive may consider and sign the
release spans two calendar years, the payment of severance will not be made or
begin until the later calendar year.

 

(b)     By Company for Cause. For purposes of this Agreement, “Cause” will mean
(i) Executive’s willful failure or refusal to perform a lawful directive of the
CEO or Board of Directors that is consistent with Executive’s duties and
responsibilities, provided the Company provides Executive with written notice of
such failure or refusal and such failure or refusal is not cured within 14 days
of receipt of such notice, provided that if it is not possible to cure such
failure or refusal within the 14-day period the Executive shall have a
reasonable period (not to exceed 60 days) within which to cure the failure or
refusal; (ii) Executive’s material misconduct or material violation of his
fiduciary obligations or other duties owed to the Company; (iii) Executive’s
performance of his duties in a grossly negligent manner, or violation of any law
or regulation that may affect Executive’s ability to perform his duties or that
is likely to harm the Company’s reputation; (iv) Executive’s conviction of or
plea of no contest to any felony or commission of any act, whether or not a
felony, that has a material adverse effect on his ability to perform his duties;
(v) Executive’s material breach of this Agreement, or Company Policies that
apply to him subject to notice and right to cure as in clause (i) above. If
Executive’s employment is terminated for Cause, he shall not be entitled to
Severance Benefits or payment of any outstanding Bonus, and shall receive only
unpaid base salary for services rendered through the date of termination and
payment for accrued and unused vacation. Such payment shall be made in a single
lump-sum payment on the date of Executive’s termination.

 

6

--------------------------------------------------------------------------------

 

 

(c)     Executive’s Resignation for Good Reason. For purposes of this Agreement,
“Good Reason” will mean that Executive resigns his employment within the
Contract Term as result of: (i) a material diminution in the Executive’s base
compensation; (ii) a material diminution in the Executive’s authority, duties,
or responsibilities; (iii) a change in geographic location at which the
Executive must perform the services to any location outside the Hawaiian
Islands; or (iv) any other action or inaction that constitutes a material breach
of the terms of this Agreement. Notwithstanding the foregoing, in no event shall
such resignation constitute “Good Reason” unless and until Executive provides
written notice to the chairman of the Board of Directors of the existence of the
good reason condition, which notice must be within 90 days of its initial
existence, and Executive provides the Company with at least 30 days to remedy
the good reason condition. If the condition is not remedied, the Executive must
terminate his employment within sixty (60) days following the expiration of such
remedy period for the termination to be on account of a “Good Reason.”

 

If Executive resigns for Good Reason, he will receive the Severance Benefits,
subject to the requirements provided in Section 16(a).

 

(d)     Death. Executive’s employment and the Company’s obligations under this
Agreement shall terminate automatically, effective immediately and without any
notice being necessary, upon Executive’s death. Executive’s legal representative
shall receive unpaid compensation for Executive’s services rendered through the
date of termination and payment for accrued and unused vacation, which shall be
paid in a single lump-sum payment on or before 30 days after Executive’s death.

 

(e)     Disability. In the event of Executive’s Disability, as defined below,
Company shall have the right to terminate Executive’s employment consistent with
federal and state laws relating to the rights of persons with disabilities.

 

For purposes of this Agreement, “Disability” will mean the Executive has been
unable by reason of any mental or physical impairment to perform the essential
functions of his position for 120 days (whether or not consecutive) during any
period of 360 days. A determination of disability shall be made by the Company
in consultation with a physician satisfactory to the Executive and the Company,
and Executive shall cooperate with the efforts to make such determination. Any
such determination shall be conclusive and binding on the parties for the
purpose of this Agreement. Any determination of Disability under this
Section 16(e) is not intended to alter any benefits Executive may be entitled to
receive under any long-term disability insurance policy carried by either the
Company or Executive, which benefits shall be governed solely by the terms of
any such insurance policy.

 

(f)     Section 409A. Although the Company does not have a duty to design its
compensation policies in a manner that minimizes Executive’s tax liabilities,
the payment of any Severance Benefits under this Section 16 is intended to
comply with the requirements of Internal Revenue Code Section 409A and final
Treasury regulations promulgated thereunder. In no event shall the Executive
have the ability to affect the timing of the payment of Severance Benefits by
acceleration, deferral, or otherwise. If the payment of any Severance Benefits
is not exempt under Section 409A and applicable regulations, this Agreement (and
any definitions hereunder) will be construed in a manner that complies with
Section 409A, and incorporates by reference all required definitions and payment
terms. In the event any of the payments to be made to Executive upon the
termination of employment are “deferred compensation” within the meaning of
Section 409A, such payment shall be delayed for six months and one day if
Executive is a “specified person” for such 409A purposes. No interest shall be
due on any amounts deferred pursuant to this Section 16(f).

 

7

--------------------------------------------------------------------------------

 

 

17.

Successors and Assigns.

 

This Agreement shall be binding upon the parties hereto and their respective
heirs, executors, legal representatives, successors and assigns. This Agreement
is specific to Executive and may not be assigned.

 

18.

Waiver and Amendment.

 

No modification, waiver or amendment of this Agreement will be effective unless
in writing signed by the Executive and by the Company. No waiver by either party
of any condition or provision of this Agreement shall be considered a waiver of
any other condition or provision or a waiver of the same condition or provision
at another time.

 

19.

Entire Agreement.

 

This Agreement sets forth the entire Agreement and understanding between the
Company and Executive relating to the subject matters herein and supersedes all
prior or contemporaneous discussions and Agreements between the parties, whether
oral or written.

 

20.

Governing Law.

 

This Agreement shall be governed by the laws of the State of Hawaii.

 

21.

Severability.

 

The invalidity or unenforceability of one or more provisions of this Agreement
shall not affect the validity or enforceability of any other provision hereof,
which shall remain in full force and effect to the maximum extent of the law.

 

22.

Arbitration.

 

Any and all claims, controversies or disputes arising out of or relating to this
Agreement, or the breach thereof, which remain unresolved after direct
negotiations between Executive and the Company, shall first be submitted to
confidential Mediation in Honolulu in accordance with the Rules, Procedures and
Protocols for Mediation of Disputes of Dispute Prevention & Resolution, Inc.
(“DPRI”), then in effect. If any issues, claims or disputes remain unresolved
after mediation concludes, Executive and the Company agree to submit any such
issues to binding arbitration in Honolulu before one arbitrator in accordance
with the Rules, Procedures and Protocols for Arbitration of Disputes of DPRI,
then in effect. However, Executive and the Company agree that the foregoing
shall not preclude either of them from seeking any injunctive or equitable
relief from a court of competent jurisdiction pursuant to any provision of this
Agreement. Executive and the Company each further agree that, subject to Chapter
658A, Hawaii Revised Statutes, as the same may hereafter be amended or
recodified, the award of the arbitrator(s) shall be binding upon each of them
and that judgment upon the award rendered may be entered in any court of
competent jurisdiction.

 

8

--------------------------------------------------------------------------------

 

 

23.

Counterparts.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together will constitute one and the same instrument.

 

[Signature page follows]

 

9

--------------------------------------------------------------------------------

 

 

The directors of Cyanotech Corporation, as well as its Compensation Committee,
which have approved the terms of this Agreement, are very pleased that you have
agreed to join the Company and are enthusiastic about the prospects for the
Company under your leadership. Please acknowledge your agreement with, and
acceptance of, the foregoing terms by signing below where indicated. A copy of
this Agreement will be filed with the Securities and Exchange Commission as a
public document.

 

 

 

Cyanotech Corporation

 

By:/s/ Gerry Cysewski                   

 

Name: Gerry Cysewski                 

 

Title:Chief Executive Officer        

 

Date:July 14, 2017                        

Executive

 

/s/ Mawae Rex Morton                     

Mawae Rex Morton

 

Date:July 14, 2017                            

 